FOR IMMEDIATE RELEASE Contacts: Investors: Michael Weitz 203-352-8642 Media:Robert Zimmerman 203-359-5131 WWE® Reports 2010 First Quarter Results STAMFORD, Conn., May 6, 2010 - World Wrestling Entertainment, Inc. (NYSE:WWE) today announced financial results for its first quarter ended March 31, 2010. Revenues totaled $138.7 million as compared to $107.8 million in the prior year quarter. Operating income was $37.3 million as compared to $16.7 million in the prior year quarter. Net income was $24.7 million, or $0.33 per share, as compared to $10.3 million, or $0.14 per share in the prior year quarter. There are several items that impact comparability, primarily the timing of WrestleMania® XXVI.
